Citation Nr: 1708094	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable initial rating for allergic rhinitis.

4.  Entitlement to an initial rating in excess of 30 percent for a skin disability, to include pseudofolliculitis barbae, keloids, and boils.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999 and from February 2001 to February 2004, to include service in Southwest Asia and subsequent service in the Army Reserves.  His decorations include an Armed Forces Expeditionary Medal, among others.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were previously remanded by the Board in April 2016.

In October 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that proceeding is of record.  Additionally, the Veteran was scheduled for a Board hearing in August 2015, but he did not report or provide good cause for not appearing at the hearing.  Accordingly, the Veteran's hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) related to the interpretation of Diagnostic Code 7806 that has been appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Although a motion to stay the precedential effect of the decision was granted in Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016), the claim of entitlement to an initial rating in excess of 30 percent for a skin disability on appeal is not affected by the outcome of Johnson as there is no evidence that the skin disability was treated with any medication, to include corticosteroids, during the period of the appeal.  Therefore, the Board will continue with the adjudication of the claim.





FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a respiratory disorder related to active service or due to an undiagnosed illness or a medically unexplained multi-symptom illness.

2.  For the entire appeal period, the Veteran's hearing loss has been manifested by no more than Level I hearing impairment, bilaterally.

3.  The Veteran's allergic rhinitis has not been manifested by greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on one side, or polyps during the period of the claim.

4.  For the entire appeal period, the Veteran's skin disability has affected no more than five percent of his entire body and 25 percent of exposed areas, and has not been treated with any systemic therapy, such as corticosteroids or other immunosuppressive drugs.
	

CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  

4.  The criteria for an initial evaluation in excess of 30 percent for a skin disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.27, 4.118, Diagnostic Codes 7800-7806 (2007-2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by September 2007, May 2010, and December 2011 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and lay evidence.  

The Veteran was afforded VA examinations in February 2008, July 2011, and July 2016 in response to his claims.  The Veteran was provided an additional Gulf War examination and medical opinion in November 2011 related to his claim for service connection for a respiratory disorder and audiological examinations in June 2010 and May 2011 for his bilateral hearing loss.  The July 2016 examination reports included a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed, and addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as the Veteran's in-patient VA treatment records from August 2008, VA treatment records since October 2011, and SSA records were associated with the file and adequate VA examinations and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Service connection for a respiratory disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a respiratory disorder, manifested by symptoms of breathing problems and coughing, due to exposure to environmental hazards in the Persian Gulf.

The Veteran's personnel records indicate that he was stationed in Kuwait and served in Iraq in 2002 to 2003.  Service treatment records are negative for complaints or treatment for a respiratory disorder.  A November 2003 post-deployment assessment indicated the Veteran developed chronic cough and runny nose during deployment to Southwest Asia and reported exposure to smoke, exhaust fumes, fuels, sand, and dust.  A December 2003 separation examination and corresponding report of medical history indicated the Veteran was in good health and reported no lung abnormalities.

The Veteran was afforded VA examinations in response to his claim in February 2008, July 2011, and November 2011 that declined to diagnose any respiratory disorder.  The February 2008 examiner found no pathology to base a diagnosis and noted symmetric breath sounds, normal expiratory phase, and no rales or rhonchi.  The examiner explained that a radiology report found clear lungs and no acute disease of the chest and pulmonary function testing (PFT) results indicated normal spirometry.  The Veteran reported symptoms of being out of breath that resulted in functional impairment of difficulty with prolonged walking at a July 2011 examination; however, the examiner concluded that there was no pathology to render a diagnosis because the lungs and chest were grossly normal, with normal expiratory phase and no evidence of tenderness on palpation, symmetric breath sounds, or rhonchi, rales, or wheezes.  A November 2011 examiner noted that the Veteran was not currently complaining of a respiratory problem and explained that April 2011 chest X-ray and pre-bronchodilator results were normal. 

In response to the April 2016 remand, the Veteran was afforded an additional examination and medical opinion in July 2016 that also declined to diagnose a respiratory condition.  The Veteran reported onset of symptoms in 2002 or 2003 and that he was diagnosed with asthma after his deployment.  He reported current symptoms of shortness of breath after walking and treatment with albuterol.  The examiner found chest X-ray and computed tomography (CT) reports were normal, PFT results indicated normal spirometry with no significant improvement after bronchodilator, and that the Veteran's lung volumes showed mild restriction to ventilation and diffusing capacity was mildly reduced.  The examiner reviewed the claims file and opined that the Veteran showed signs of allergic rhinitis in service but there was no objective evidence of any respiratory complaints or diagnosis in military service.  In support, the examiner noted that the Veteran checked "no" for asthma, bronchitis, shortness of breath, wheezing, or being prescribed or using an inhaler in a December 2003 separation examination report.  

The examiner opined that the Veteran did not have a reactive airway disease or asthma based on August 2016 PFT results that showed lung function did not improve much on the bronchodilator and concluded that the mild restrictive picture was most likely related to obesity (body mass index of almost 35).  Further, the examiner noted the Veteran denied respiratory symptoms, including shortness of breath, difficulty breathing, or asthma, until October 2015, when he reported a history of wheezing and dyspnea.  The examiner explained that the Veteran's asthma diagnosis that was treated by albuterol was based on his reported history even though a lung examination was clear and no PFT was done during the visit.  

The examiner further opined that it was less likely as not that the Veteran had a respiratory condition associated with environmental hazards in Southwest Asia because the Veteran had no proven respiratory disorder.  The examiner explained that a chest CT was taken due to the PFT results of mildly decreased diffusion capacity to rule out any parenchymal lung disease but the results were negative and mildly decreased diffusion capacity could be related to the Veteran's history of cigarette smoking.  The examiner concluded that the Veteran did not have a respiratory disorder and the feeling of dyspnea was most likely related to obesity, body habitus, and deconditioning.  

The Board has considered the provisions of the law regarding Persian Gulf War veterans due to the Veteran's service in the Southwest Asia theater of operations.  Although the Veteran's respiratory symptoms have not been diagnosed, they have been attributed to obesity, body habitus, and deconditioning, are not an undiagnosed illness or medically unexplained chronic multisymptom illnesses, or included on the list of presumptive infectious diseases, and have been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317. 

The Board notes that entitlement to service connection may also be found on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).  However, the Board finds the July 2016 VA opinion against the claim to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a VA staff physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions reflect a review of the Veteran's claims file, to include the Veteran's lay statements, and provide a persuasive rationale that the Veteran did not have a diagnosed respiratory disorder and any symptoms of a respiratory disorder were not attributed to service.  The Board concludes that the preponderance of the evidence establishes that the Veteran did not have a respiratory disorder during the period on appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability due to disease or injury, there can be no valid claim.).

The Board acknowledges the Veteran's lay statements that he noticed respiratory symptoms since a deployment in Southwest Asia.  Although the Veteran may sincerely believe that he has a respiratory disorder or symptoms of an undiagnosed illness or medically unexplained multisymptom illness, he is not competent to determine whether his respiratory symptoms are a result of his military service, to include exposure to environmental hazards in Southwest Asia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a respiratory disability, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

III. Increased rating claims

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

Where the veteran has expressed dissatisfaction with the assignment of an initial rating following the award of service connection for that disability, separate "staged" ratings can be assigned for separate periods of time based on the facts.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

III.A. Hearing loss

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable evaluation.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded a February 2008 audiological examination that determined hearing acuity, as measured by a puretone audiometry test, was as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
45
65
39
LEFT
30
40
50
60
45

Speech recognition was 100 percent, bilaterally, as measured by the Maryland CNC test.  Applying the values to Table VI, the examination resulted in Level I hearing impairment, bilaterally.  

In a June 2010 audiological examination, hearing acuity was reported as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
45
50
37
LEFT
25
25
45
50
36

The Maryland CNC test results found speech recognition was 96 percent, bilaterally.  When applied to Table VI, the June 2010 audiological examination found Level I hearing impairment, bilaterally.  

The results of the May 2011 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
25
30
30
LEFT
25
35
25
30
29

Speech recognition was 100 percent, bilaterally.  When applied to Table VI, the results were Level I hearing impairment.  

The results of a July 2016 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
20
18
LEFT
15
20
20
15
18

The Maryland CNC test found speech recognition was 94 percent, bilaterally.  The application of the July 2016 values to Table VI provides for Level I hearing impairment in both ears. 

Based on the Veteran's audiological results, the Board finds that a compensable evaluation for service-connected bilateral hearing loss is not warranted.  Throughout the period of the claim, the Veteran's hearing impairment has been characterized as Level I, bilaterally, which results in a noncompensable rating when mechanically applied to Table VII.  38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.

The Board sympathizes with the Veteran's statements regarding the impact of his hearing loss on daily activities, to include difficulty hearing in the presence of background noise and a decreased ability to communicate.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the audiological findings derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination are more probative than the Veteran's lay contentions.  See Lendenmann, 3 Vet. App. 345.  

The Board has considered whether a higher rating for the Veteran's hearing loss can be granted on any other basis, but notes that the June 2010, May 2011, and July 2016 audiological examinations do not indicate that the Veteran's puretone audiometry results qualify for an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty hearing, difficulty hearing in the presence of background noise, and decreased ability to communicate due to decreased hearing.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Board also notes that the Veteran does not allege, and the record does not show, that his service-connected bilateral hearing loss has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a total disability rating based on individual unemployability (TDIU) is not necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability). 

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against a finding that a compensable disability rating is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.B. Allergic rhinitis

The Veteran seeks a compensable rating for allergic rhinitis.  The Board notes that the claim of chronic sinusitis, claimed as pain, irritation to eyes, was granted with a 10 percent evaluation in the May 2008 rating decision on appeal.  In December 2011, a DRO found clear and unmistakable error in the 10 percent evaluation for chronic sinusitis, recharacterizing the claim to allergic rhinitis and decreasing the evaluation to 0 percent; the DRO noted that the February 2008 VA examination on which service connection was granted had diagnosed allergic rhinitis.

The Veteran's allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  The rating criteria provide a 10 percent evaluation for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation under Diagnostic Code 6522 are not met.  The preponderance of the evidence does not support a finding that the Veteran has had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage.  Additionally, no examination or treatment record evidences that the Veteran has had a nasal polyp.  

Specifically, a February 2008 examiner reported negative paranasal sinuses on an X-ray report and for symptoms of breathing problems with maxillary tenderness.  A July 2011 VA examination found the throat mucosa intact, with no pharyngeal erythema or exudate, nasal obstruction, deviated septum, partial loss of nose or ala, nasal polyps, scar, disfigurement, or rhinitis related to the Veteran's symptoms of constant sinus problems that resulted in two non-incapacitating episodes per year, headaches, difficulty breathing through the nose, hoarseness, pain, and crusting that was treated with over the counter medication.  

In response to the April 2016 remand, the Veteran was afforded an additional examination in July 2016 that did not find current evidence of sinusitis and reported that rhinitis did not result in greater than 50 percent obstruction of the nasal passages, complete obstruction of either nasal passage, permanent hypertrophy of the nasal turbinates, nasal polyps, granulomatous conditions, or scars.  The examiner noted the Veteran's symptoms of pressure in the sinuses, draining nose, and coughing, and opined that an incidental finding of a left maxillary sinus mucus retention cyst found on a July 2016 X-ray report was not related to allergic rhinitis.  

The Board has considered whether there is any other schedular basis for granting a compensable rating but has found none, noting that the evidence of record does not support a finding that the Veteran had chronic sinusitis during the period of the claim.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a compensable rating is not warranted for any portion of the rating period.

The Board has considered whether this claim should be referred for extra-schedular consideration or a TDIU, but finds the manifestations of the service-connected allergic rhinitis have not resulted in frequent hospitalization, marked interference with employment, or any other governing norm.  See 38 C.F.R. § 3.321(b).  Notably, at the 2016 examination it was found that the Veteran's rhinitis does not impact his ability to work.  Moreover, there is no evidence of record or allegation indicating that the Veteran's allergic rhinitis precludes him from working.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b), or further consideration of a TDIU, is not in order.  See Rice v. Shinseki, 22 Vet. App. at 453-54; Thun v. Peake, 22 Vet. App. at 115. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.C. A skin disability

The Veteran was granted service connection and a 10 percent evaluation for psuedofolliculitis barbae (PFB), keloids, and boils, in the May 2008 rating decision on appeal.  In December 2011, a DRO found clear and unmistakable error in the May 2008 rating decision and increased the rating to 30 percent, beginning August 23, 2007.

The Veteran's service-connected PFB, keloids, and boils are currently rated by analogy under the diagnostic codes for an unlisted skin disability and eczema or dermatitis.  An unlisted disease, injury, or residual condition is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

The criteria for rating skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, and again on October 23, 2008.  The October 2008 revisions pertain to claims received on or after October 23, 2008, and in cases in which the claimant requests that the new criteria be considered.  See 73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The Veteran's claims for razor bumps to the face and multiple keloids on the neck, arms, and chest were received in August 2007, and the Veteran has not requested that the new rating criteria be considered; therefore the Board will consider the criteria in effect prior to October 23, 2008.

Diagnostic Code 7806, pertaining to dermatitis or eczema, provides a 10 percent evaluation if the disorder affects five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period is required.  A 60 percent evaluation is warranted if more than 40 percent of the entire body or exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period is required.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board finds the criteria for an evaluation in excess of 30 percent for the Veteran's PFB, keloids, and boils are not met.  The preponderance of the evidence is against a finding that the skin disability covered more than 40 percent of the Veteran's total body, or exposed areas, and there is no evidence that the skin disability was treated with systemic therapy during the period on appeal.

A February 2008 examiner diagnosed keloids, boils, and PFB, with no scars, and indicated that PFB covered 25 percent of exposed areas and five percent of the total body and resulted in crusting and disfigurement and that keloids of approximately 4 centimeters (cm) by 1 cm were present on the chest, arm, and back.  An August 2009 VA medical record noted right facial edema along the mandible with patched area of erythema and induration.  A July 2011 VA examination report did not find current PFB and the Veteran reported PFB affected his face and neck but did not require treatment in the last 12 months or result in exudation, ulcer formation, shedding, or crusting.  Keloids and boils were not found to affect any exposed areas; the examiner noted a linear scar on the middle chest measuring 2 cm by 1 cm that had keloid formation and was superficial, not painful, and did not limit motion or result in skin breakdown, inflammation, edema, or disfigurement.

In accordance with the April 2016 remand, the Veteran was afforded an examination in July 2016 that determined the Veteran's PFB was not active and boils had resolved with residual hypertrophic scars.  The Veteran reported that boils resulted in keloids on the chest, left arm, and right thigh.  The examiner concluded that the skin disabilities had resolved since onset and documented a right thigh scar, measuring 2 cm by 2 cm; a left arm scar, measuring 3 cm by 0.5 cm; and four chest scars measuring 1 cm by 0.5 cm, 4 cm by 0.5 cm, 3.5 cm by 1 cm, and 2 cm by 0.5 cm, that were hypertrophic, not keloids, and not painful or unstable.  The examiner found no other skin disorder and opined that PFB and boils did not affect any total body area or exposed body areas because there was no active skin infection or disease and was not treated with an oral or topical medication in the past 12 months.

Upon consideration of the evidence, the Board finds that a rating in excess of 30 percent for a skin disability is not warranted.  At most, the Veteran's PFB has been shown to affect 25 percent of exposed areas and five percent of the total body area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The manifestations of the Veteran's keloids and boils have not warranted a compensable rating during the period of the appeal under Diagnostic Codes 7800 to 7805.  

The Board has considered the applicability of other diagnostic codes pertaining to the skin.  Diagnostic Code 7806 directs that such disorders be rated as scars or disfigurement of the head, face, or neck, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  As noted above, the Veteran's skin disability includes scars that were not painful or unstable, and did not cover 144 square inches in area or result in limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).  Therefore, his skin disorder is evaluated as dermatitis, which is contemplated by Diagnostic Code 7806. 

The Board has also considered whether there is any other schedular basis for granting a higher rating but has found none.  Notably, the evidence of record does not support a finding that the Veteran's skin disorders were treated with any topical or oral medication or affected more than 40 percent of the entire body or of exposed areas at any time during the period of the claim.  Finally, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 30 percent is not warranted for any portion of the rating period.

The Board has considered whether this claim should be referred for extra-schedular consideration or a TDIU, but finds the manifestations of the service-connected skin disability, as discussed above, fully contemplated by the schedular criteria.   See 38 C.F.R. § 3.321(b).  Notably, the criteria address the amount of skin affected by the disorder.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Moreover, there is no evidence of record or allegation indicating that the Veteran's skin disability would preclude him from working.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b), or further consideration of a TDIU, is not in order.  See Rice v. Shinseki, 22 Vet. App. at 453-54; Thun v. Peake, 22 Vet. App. at 115. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.













      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for a respiratory disorder is denied.

A compensable rating for bilateral hearing loss is denied.

An initial compensable rating for allergic rhinitis is denied.

An initial rating in excess of 30 percent for a skin disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


